USCA11 Case: 20-11980    Date Filed: 12/08/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11980
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:19-cv-01433-HES-JBT



BARBARA J. RILEY,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 8, 2020)

Before MARTIN, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              USCA11 Case: 20-11980      Date Filed: 12/08/2020   Page: 2 of 6



          Barbara J. Riley, pro se, appeals the dismissal of her Federal Tort Claims

Act action for failure to state a claim for which relief may be granted. We affirm.

                                   I. BACKGROUND

          Riley filed a Federal Tort Claims Act (“FTCA”)1 action alleging fraud and

violations of her constitutional rights against the government, six federal judges, a

federal magistrate judge, three court clerks, and three court deputy clerks. Riley

asserted that these federal judges and clerks, who were involved in five civil

actions filed by Riley, unconstitutionally accepted her filing fees, dismissed her

actions without a hearing, and entered void orders against her. As relief, Riley

requested monetary damages and an injunction to enjoin further violations of her

rights.

          The government responded that the district court should dismiss Riley’s

complaint because it did not provide any basis for relief, and the district court

granted the government’s motion to dismiss with prejudice. It noted that it could

look beyond the pleadings to resolve the government’s motion to dismiss, which

constituted a factual attack on the district court’s subject matter jurisdiction. It

then found that, if Riley’s allegations raised claims for abuse of process,

misrepresentation, or deceit, the FTCA explicitly excluded these types of

intentional torts from its waiver of sovereign immunity. It also found that the


1
    28 U.S.C. § 1346(b)(1)


                                             2
           USCA11 Case: 20-11980           Date Filed: 12/08/2020       Page: 3 of 6



federal judges identified in Riley’s complaint were entitled to absolute judicial

immunity because these judges interacted with Riley in a judicial capacity and did

not act in the clear absence of jurisdiction. It further found that the clerks

identified in Riley’s complaint were entitled to quasi-judicial immunity for

accepting filing fees and entering judgment following judicial rulings and that

Riley had failed to allege why these acts were wrongful or how she was harmed by

these individuals. It then found that the government was immune from suit

because the federal judges and clerks identified in Riley’s complaint were entitled

to absolute judicial and quasi-judicial immunity. It noted that Riley’s

dissatisfaction with having to pay filing fees and with the judicial decisions in her

prior federal litigation did not give rise to an independent tort.

                                      II. DISCUSSION

       On appeal, Riley argues that the district court unconstitutionally dismissed

her action without a hearing.2 We review de novo a district court’s granting of a

motion to dismiss for failure to state a claim, accepting the allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.

Hunt v. Aimco Properties, L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). Pro se



2
  Riley waived any arguments challenging the district court’s findings that the federal judges and
clerks were immune from her suit and that the FTCA’s intentional torts exception barred her
claims when she failed to raise these arguments in her initial brief. Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (recognizing that while pro se briefs are held to a less stringent
standard, a pro se litigant abandons any argument not addressed in her opening brief).


                                                3
          USCA11 Case: 20-11980       Date Filed: 12/08/2020    Page: 4 of 6



pleadings are held to a less stringent standard than pleadings drafted by attorneys

and are thus liberally construed. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

      To withstand a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
1955, 1974 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949 (2009).

      The government is immune from suit unless it waives its sovereign

immunity. FDIC v. Meyer, 510 U.S. 471, 475, 114 S. Ct. 996, 1000 (1994).

Although the government has waived its immunity for tort claims brought under

the FTCA, the FTCA explicitly excludes intentional torts like abuse of process,

misrepresentation, and deceit from this waiver. Alvarez v. United States, 862 F.3d
1297, 1301-02 (11th Cir. 2017). In evaluating whether a claim is barred by this

intentional torts exception, we will examine “the substance of the claim and not the

language used in stating it.” Id. at 1302 (quoting Zelaya v. United States, 781 F.3d
1315, 1334 (11th Cir. 2015)). Constitutional torts against federal defendants also




                                          4
           USCA11 Case: 20-11980       Date Filed: 12/08/2020    Page: 5 of 6



are not cognizable under the FTCA. Meyer, 510 U.S. at 477-78, 114 S. Ct. at

1001.

        Here, the district court properly granted the motion to dismiss Riley’s action

because she did not assert facts to support the allegations raised in her complaint.

Riley did not state a claim for relief that was plausible on its face because the acts

of accepting filing fees, dismissing her civil actions without a hearing, and entering

ex parte orders and judgments were required by statute and do not constitute torts

or constitutional violations. See Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

Although she alleged that the federal judges and clerks involved in her prior

litigation acted illegally and fraudulently, she did not provide any facts that would

have allowed the district court to reasonably infer what these judges and clerks did

that was in violation of any law or statute, in order to be civilly liable for some

misconduct. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. Thus, the district court

properly granted the government’s motion to dismiss when Riley’s allegations did

not amount to more than labels or conclusory statements about the alleged

misconduct of the federal judges and clerks identified in her complaint. See

Twombly, 550 U.S. at 555, 127 S. Ct. at 1965.

        Furthermore, Riley’s claims are subject to the FTCA’s intentional torts

exception or are otherwise not cognizable under the FTCA. To the extent that

Riley raises claims for abuse of process, misrepresentation, or deceit, these claims



                                           5
          USCA11 Case: 20-11980      Date Filed: 12/08/2020   Page: 6 of 6



are barred by the FTCA’s intentional torts exception. See Alvarez, 862 F.3d at

1301-02. Any constitutional tort claims that Riley may have raised also are not

cognizable under the FTCA. See Meyer, 510 U.S. at 477-78, 114 S. Ct. at 1001.

Accordingly, the district court correctly determined that Riley could not bring her

claims under the FTCA.

      AFFIRMED.




                                         6